*301MEMORANDUM ***
Lidia Gonzalez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal of an immigration judge’s order of removal. We dismiss the petition for review.
Gonzalez contends that because of ineffective assistance of counsel she neglected to file an application for cancellation of removal. We lack jurisdiction to review this contention because Gonzalez failed to raise this issue before the BIA and administrative exhaustion is required for alleged errors that the administrative tribunal could remedy. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004) (recognizing that exhaustion is mandatory and jurisdictional).
Pursuant to Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.